Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 4, 2020 is acknowledged.
Claims 8 and 16-30 are pending.
Claims 1-7 and 9-15 are cancelled.
Claims 8 and 16-18 are currently amended.
Claims 25-30 are new.
Claims 19-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 8, 16-18 and 25-30 as filed on December 4, 2020 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn and all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 was considered.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 16-18 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2002/060313, published February 26, 2002, as evidenced by the Google translation, of record) in view of Peng (CN 102793635 A, published November 28, 2012, as evidenced by the translations); and Ham et al. (KR 2014-0076754, published June 23, 2014, as evidenced by the ip.com translation).
Abe teach a skin external preparation having a synergistically enhanced whitening effect by combining a conventionally known whitening agent inclusive of an alkoxysalicylic acid and/or a salt thereof inclusive of potassium 4-methoxysalicylic acid with a specific compound inclusive of trimethylglycine in combination and having excellent skin roughness prevention / improvement effects (title; abstract; paragraphs [0001], [0004], [0018]; page 2, last two paragraphs and page 3, first two paragraphs; claims).  The preparation is topically applied (paragraph [0002]).  Test subjects were women suffering from rough skin (page 5, last paragraph).  
	The alkoxysalicylic acid / potassium 4-methoxysalicylic ranges from 0.01 to 20 wt%, from 0.1 to 10 wt% (page 3, 8th paragraph), as required by instant claims 25 and 30.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
th paragraph), as required by instant claims 25 and 30.
	Abe do not teach applying to the skin of a subject who desires to improve skin specular reflectance as required by claim 8.  
Abe do not teach applying to the skin of a subject who desires to improve skin glow as required by claim 26.  
	Abe do not teach dull skin as required by claims 16 and 27.
Abe do not teach skin with a glossy / greasy shine as required by claims 17 and 28.
	Abe do not teach translucent skin (where translucent skin is understood as skin having high diffuse reflectance, whiteness, etc., as disclosed in paragraph [0016]) as required by claims 18 and 29.
These deficiencies are made up for in the teachings of Peng and Ham.
Peng teaches a whitening cream comprising 0.1 to 3 wt% of spot diminishing whitening ingredient 4-methoxy potassium salicylate and a water phase ingredient comprising 0.5 to 3 wt% glycine betaine (trimethylglycine); Example 2 comprises 2 wt% 4-methoxy potassium salicylate and 1.8 wt% betaine (abstract; paragraphs [0018], [0033], [0083] and [0086]; claims).  4-methoxysalicylate can also adjust the condition of the keratinization process; when the skin’s metabolism is not smooth, the old dead skin cells cannot be completely peeled off which darkens skin tone (paragraphs [0020] and [0027]).  The cream improves the skin of those with poor facial conditions inclusive of oily / greasy skin (subject has glossy or greasy shine), dry skin and aging skin which appears dry and dull (paragraphs [0135]-[0158]; Table 1), as required by instant claims 16, 17, 27 and 28.  The cream also improves the skin of those with normal or healthy 
Ham teach moist, smooth skin is characterized by a higher specular reflection than rough or dry or wrinkled skin; rough and fine wrinkles make the skin look dark and dull (title; abstract, page 2, 7th paragraph; page 4, “skinRegular reflection”).  Ham, as a whole, is drawn to a method for evaluating skin radiance / luster (glow) by evaluating parameters inclusive of skin roughness where skin roughness is inversely correlated with luster (title; abstract; page 1, 2nd line; page 7, “4) skin roughness”).  Ham further teach when the skin is dry, diffuse reflection increases (page 2, 7th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the skin whitening, roughness improving skin external preparations of Abe comprising 0.01 to 20 wt% alkoxysalicylic acid and/or salt thereof inclusive of 4-methoxysalicylic acid and salts thereof inclusive of potassium in combination with a specific compound inclusive of 0.01 to 20 wt% trimethylglycine to subjects in need of (who desire) increased specular reflectance because Ham teach rough or dry or winkled skin has a lower specular reflection than moist, smooth skin.  Therefore, the test subjects of Abe suffering from rough skin implicitly desire skin with increased specular reflection because they desire skin that is less rough.  Likewise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the preparations of Abe to subjects in need of (who desire) increased radiance / luster (glow) because Ham teach skin roughness is inversely correlated with luster.  Therefore, the test subjects of Abe suffering from rough skin implicitly desire skin with increased glow because they desire skin that is less rough.  

Regarding claims 17 and 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the preparations of Abe to subjects having skin that is also oily or greasy as taught by Peng because preparations comprising combinations of 4-methoxy salicylate with betaine were observed to improve the skin of subjects with oily / greasy skin.  
Regarding claims 18 and 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the preparations of Abe to subjects having skin that also has high diffuse reflectance (translucent skin as evidenced by the instant specification) because Ham teach dry skin has a lower specular reflection than moist, smooth skin and because Peng teach preparations comprising combinations of 4-methoxy salicylate with betaine were observed to improve the skin of subjects with dry skin.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continue to apply the preparations of Abe which are intended in part to whiten the skin twice daily over the long term as taught by Peng because Peng teaches it takes about a month to notice any effect of applying preparations comprising combinations of 4-methyoxy salicylate and betaine.  Therefore, the combined teachings of Abe and Peng render obvious the continued application of the composition to skin that is “white” which means the subject has skin that is translucent as described in the instant specification.


Claims 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2002/060313, published February 26, 2002, as evidenced by the Google translation, of record) in view of Loy et al. (US 2014/0004067, published January 2, 2014, of record).
	Abe teach a skin external preparation having a synergistically enhanced whitening effect by combining a conventionally known whitening agent inclusive of an alkoxysalicylic acid and/or a salt thereof inclusive of potassium 4-methoxysalicylic acid with a specific compound inclusive of trimethylglycine in combination and having excellent skin roughness prevention / improvement effects (title; abstract; paragraphs [0001], [0004], [0018]; page 2, last two paragraphs and page 3, first two paragraphs; claims).  The preparation is topically applied (paragraph [0002]).  Test subjects were women suffering from rough skin (page 5, last paragraph).  
	The alkoxysalicylic acid and/or salt thereof / potassium  4-methoxysalicylic ranges from 0.01 to 20 wt%, from 0.1 to 10 wt% (page 3, 8th paragraph), as required by instant claim 30.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
th paragraph), as required by instant claim 30.
	Abe do not teach applying to the skin of a subject who desires to improve skin glow as required by claim 26.  
	Abe do not teach the subject has dull skin as required by claim 27.
	Abe do not teach the subject has translucent skin as required by claim 29.
	These deficiencies are made up for in the teachings of Loy.
	Loy teach lightening the skin can refer to increased skin radiance, glow, translucency and/or luminescence and/or obtaining a more radiant, glowing, translucent or luminous skin tone appearance or a less yellow or sallow skin tone; lightening the skin can also refer to generally lightening, brightening, whitening and/or evening the skin tone (paragraph [0011]).  Loy further teach salicylates inclusive of 4-methoxy potassium salicylate and salicylic acid are skin-lightening agents (paragraphs [0040]-[0041] and [0045]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the skin whitening, roughness improving skin external preparations of Abe comprising 0.01 to 20 wt% alkoxysalicylic acid and/or salt thereof inclusive of 4-methoxysalicylic acid and salts thereof inclusive of potassium in combination with a specific compound inclusive of 0.01 to 20 wt% trimethylglycine to subjects in need of (who desire) increased skin radiance, glow, translucency and/or luminescence and/or obtaining a more radiant, glowing, translucent or luminous skin tone appearance or a less yellow or sallow skin tone as taught by Loy because Loy teach salicylates inclusive of 4-methoxy potassium salicylate are skin-lightening agents and these results are expected when lightening the skin. 

Regarding claim 29, because the skin lightening external preparations of Abe are expected to increase skin translucency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to apply the external preparations of Abe to subject in order to obtain increased translucency.  Implicit to increased translucency is skin that is translucent prior to application.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2002/060313, published February 26, 2002, as evidenced by the Google translation, of record) in view of Loy et al. (US 2014/0004067, published January 2, 2014, of record) as applied to claims 26, 27, 29 and 30 above, and further in view of Peng (CN 102793635 A, published November 28, 2012, as evidenced by the translations).
The teachings of Abe and Loy have been described supra.
They do not teach a glossy or greasy shine as required by claim 28.
This deficiency is made up for in the teachings of Peng.
The teachings of Peng have been described supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the preparations of Abe to subjects having skin that is also 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not fully persuasive.  Applicant’s remarks are addressed herein to the extent they pertain to the current rejections.

	Applicant’s contention that the PTO failed to establish prima facie obviousness over Abe remains unpersuasive because as set forth in the rejections and the Applicant Initiated Interview Summary Abe is in possession of cosmetic compositions as claimed.  It does not matter whether the working examples of Abe anticipate the claimed composition nor is there a need to articulate a “reasoned explanation” over Abe because Abe is in possession of cosmetic compositions as claimed.  No selections are required.  The claimed compositions are nothing more than an embodiment disclosed by Abe.  

	Applicant’s contention that any possible case of obviousness is more than overcome by surprising and unexpected results is not found persuasive because any allegation of surprising or unexpected results must be weighed against evidence supporting prima facie obviousness as part of the Graham analysis.  See MPEP 716.02.  The data within the instant specification have already been considered in the determination that the claimed method is prima facie obvious in view of the prior art because a proper comparison requires a comparison with the closest prior art.  See MPEP 716.02(e).  Because Abe, and Peng as newly applied, already disclose the application of cosmetic compositions as claimed to subjects as claimed, it is presumed that Prima facie obviousness is not rebutted by merely recognizing latent properties present but not recognized in the prior art.  See MPEP 2145 II. 

	With regard to Applicant’s specific reference to the “synergistic” results of Figures 9, 10, 23, 24 and 26, these results do not represent a comparison to the prior art which is already in possession of compositions as claimed.  Furthermore, the error bars of Figures 9 and 10 are very large as already noted in the Applicant Initiated Interview and Figures 23, 24 and 26 do not indicate the combination of 1% MSK and 5% TMG is meaningfully different from other combinations of MSK and TMG disclosed by the prior art.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d).

	Therefore, the rejections over Abe are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rigano et al. “The most simple amphoteric:  trimethylglycine and its applications in cosmetic products,” Comunicaciones presentadas a la Jornadas del Comite Espanol de la Detergencia 31:61-72, 2001
Shimada (JP 09-048720, as evidenced by the translations) teaches compositions comprising 0.01 to 30 wt%, preferably 0.1 to 10 wt% betaine (trimethylglycine) for the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633